Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 11/16/2021. Claims 1, 7, 9, 17-24 have been amended. Claims 1-24 are now pending in this Application.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
Applicant argues that ‘there is no motivation to combine Byun and Yao”.
In response to Applicant’s argument, the examiner submits that Byun discloses “receiving CCN packet in a CCN are provided” and Yao discloses “ICN is used to generate… share and search engine… forwarded detection interest packet and a forwarded request interest packet, so that a response data packet in response to the detection interest packet or a response data packet in response to the request interest packet is returned to the client”. Byun and Yao are both receiving request query and returned the result to client, Byun is using CCN and Yao is using ICN to search. It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Yao into the teachings of Byun in order to provide an updated, improved the result value.
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al (U.S. Pub No. 2013/0243001 A1), and in view of Yao et al (U.S. Pub No. 2017/0078185 A1), and further in view of Sundaram et al (U.S. Patent No. 8,996,509).


As per claim 1, Byun discloses a device for an information centric network (ICN) distributed search with approximate cache and forwarding information lookup, the device comprising: 
processing circuitry; and memory including instructions that, when the device is operating, configure the processing circuitry to (Par [0072-0073] processer and circuit): 

perform a search for content that meets the search criteria, the search including searching a local content store (par [0040]); and 
the data packet including results of the search (Par [0069] processing the packet based on a result of the determining).
Byun discloses receiving a Content Centric Network packet and search request. Byun silence about information centric network, interest packet including search criteria and transmit a data packet towards an author of the search interest packet.
However, Yao discloses receiving a Content Centric Network packet and search request. Byun silence about information centric network, interest packet including search criteria and transmit a data packet towards an author of the search interest packet (Par [0003, 0047].
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Yao into the teachings of Byun in order to provide an updated value (Par [0019]).
Byun and Yao do not explicitly disclose wherein the search criteria include a query and one or more parameters; extract the search query and the one or more parameters in response to the signal; performing the query with the one or more parameters.
However, Sundaram discloses wherein the search criteria include a query and one or more parameters; extract the search query and the one or more parameters in response to the signal; performing the query with the one or more parameters (Col 5 lines 65-67 through col 6 lines 1-15, Col 7 lines 36-67. Query and criteria. Extract keyword by search engine).

As per claim 9, Byun discloses a method for an information centric network (ICN) distributed search with approximate cache and forwarding information lookup, the method comprising:
receiving a search interest packet, the search interest packet including search criteria and a signal indicating that it is a search interest packet (Par [0037-0040]request content request packet);
performing a search for content that meets the search criteria, the search including searching a local content store (Par [0040]); and 
the data packet including results of the search (Par [0069] processing the packet based on a result of the determining).
Byun discloses receiving a Content Centric Network packet and search request. Byun silence about information centric network, interest packet including search criteria and transmit a data packet towards an author of the search interest packet.
However, Yao discloses receiving a Content Centric Network packet and search request. Byun silence about information centric network, interest packet including search criteria and transmit a data packet towards an author of the search interest packet (Par [0003, 0047]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Yao into the teachings of Byun in order to provide an updated value (Par [0019]).
Byun and Yao do not explicitly disclose wherein the search criteria include a query and one or more parameters;

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Sundaram into the teachings of Byun as modified by Yao in order to narrowing scope, effective and valid result (Col 1 lines 34-36).

Claims 2, 5, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al, and Yao et al, and Sundaram et al, and further in view of Bindal et al (U.S. Pub No. 2016/0224672 A1).

As per claim 2, Byun disclose the device of claim 1, wherein, to search the local content store (par [0039]), 
Byun and Yao do not explicitly disclose the processing uses an inverted index of the content store to match the search criteria to elements within the content store.
However, Bindal discloses the processing uses an inverted index of the content store to match the search criteria to elements within the content store (par [0005]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Bindal into the teachings of Byun as modified by Yao and Sundaram in order to provide users with the ability to take action (Par [0023]).
As per claim 5, Byun discloses the device of claim 3, wherein a forwarding interest base (FIB) is used to identify likely forward routes to complete the search (Par [0011, 0040]).

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Bindal into the teachings of Byun as modified by Yao and Sundaram in order to provide users with the ability to take action (Par [0023]).

As per claim 10, Byun discloses the method of claim 9, wherein, to search the local content store (Par [0039]).
Byun and Yao do not explicitly disclose wherein searching the local content store includes using an inverted index of the content store to match the search criteria to elements within the content store.
However, Bindal discloses the processing uses an inverted index of the content store to match the search criteria to elements within the content store (par [0005]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Bindal into the teachings of Byun as modified by Yao and Sundaram in order to provide users with the ability to take action (Par [0023]).

As per claim 13, Byun discloses the method of claim 11, wherein a forwarding interest base (FIB) is used to identify likely forward routes to complete the search (Par [0011, 0040]).
Byun and Yao do not explicitly disclose an inverted index. However, Bindal discloses an inverted index (par [0005]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Bindal into the teachings of Byun as modified by Yao and Sundaram in order to provide users with the ability to take action (Par [0023]).



Claims 3-4, 6-7, 11-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al, Yao et al, and further in view of Crossman (U.S. Pub No. 2018/0197223 A1).

As per claim 3, Byun and Yao do not explicitly disclose the device of claim 1, wherein the search criteria include a minimum number of results, wherein fewer than the minimum number of results are found in the content store, and wherein, to perform the search for the content, the instructions configure the processing circuitry to: create a subsequent search interest, the subsequent search interest including modification to parameters of the search interest to acquire additional search results to meet the minimum number of results; and forward the subsequent search interest. 
However, Grossman discloses wherein the search criteria include a minimum number of results, wherein fewer than the minimum number of results are found in the content store, and wherein, to perform the search for the content, the instructions configure the processing circuitry to: create a subsequent search interest, the subsequent search interest including modification to parameters of the search interest to acquire additional search results to meet the minimum number of results; and forward the subsequent search interest (Par [0010-0011, 0077]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Grossman into the teachings of Byun as modified by Yao and Sundaram in order to improve search result (Par [0008]).
As per claim 4, Byun discloses the device of claim 3, wherein, pending interest table (PIT) (par [0039-0040] PIT).

However, Crossman discloses wherein, to forward the subsequent search interest, the processing circuitry to match the subsequent search interest to the search interest (Par [0077]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Grossman into the teachings of Byun as modified by Yao and Sundaram in order to improve search result (Par [0008]).

As per claim 6, Byun discloses the device of claim 5, forwarding interest base (FIB) (Par [0011]).
Byun and Yao do not explicitly disclose wherein the subsequent interest includes a maximum search result that is a fraction of remaining search results to meet the minimum number of results based on the FIB. 
However, Crossman discloses wherein the subsequent interest includes a maximum search result that is a fraction of remaining search results to meet the minimum number of results based on the FIB (Par [0077]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Grossman into the teachings of Byun as modified by Yao and Sundaram in order to improve search result (Par [0008]).As per claim 7, Crossman discloses the device of claim 1, wherein the search criteria include a similarity threshold, content meeting the search criteria when a similarity score between the content and a query in the search interest meets the similarity threshold (Par [0011, 0077]). 


However, Crossman discloses wherein the search criteria include a minimum number of results, wherein fewer than the minimum number of results are found in the content store, and wherein performing the search for the content includes: creating a subsequent search interest, the subsequent search interest including modification to parameters of the search interest to acquire additional search results to meet the minimum number of results; and forwarding the subsequent search interest (Par [0010-0011, 0077]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Grossman into the teachings of Byun as modified by Yao and Sundaram in order to improve search result (Par [0008]).As per claim 12, Byun discloses the method of claim 11, wherein pending interest table (PIT) (Par [0039])
Byun and Yao do not explicitly disclose wherein forwarding the subsequent search interest to match the subsequent search interest to the search interest. 
However, Crossman discloses wherein forwarding the subsequent search interest to match the subsequent search interest to the search interest (Par [0077]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Grossman into the teachings of Byun as modified by Yao in order to improve search result (Par [0008]).
Byun and Yao do not explicitly disclose wherein the subsequent interest includes a maximum search result that is a fraction of remaining search results to meet the minimum number of results based on the FIB. 
However, Crossman discloses wherein the subsequent interest includes a maximum search result that is a fraction of remaining search results to meet the minimum number of results based on the FIB (Par [0077]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Grossman into the teachings of Byun as modified by Yao and Sundaram in order to improve search result (Par [0008]).As per claim 15, Crossman discloses the method of claim 9, wherein the search criteria include a similarity threshold, content meeting the search criteria when a similarity score between the content and a query in the search interest meets the similarity threshold (Par [0011, 0077]). 


Claims 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al, Yao et al, and Sundaram et al, and further in view of Belakovskiy et al (U.S. Pub No. 2014/0114942 A1).

As per claim 8, Byun and Yao do not explicitly disclose the device of claim 1, wherein the search interest packet includes a stop-list field that indicates content that matches the search criteria but should not be returned.

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Grossman into the teachings of Byun as modified by Yao and Sundaram in order to improve indexing and search performance (Par [0013]).
As per claim 16, Byun and Yao do not explicitly discloses the method of claim 9, wherein the search interest packet includes a stop-list field that indicates content that matches the search criteria but should not be returned.
However, Belakovskiy discloses wherein the search interest packet includes a stop-list field that indicates content that matches the search criteria but should not be returned (par [0013]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Grossman into the teachings of Byun as modified by Yao and Sundaram in order to improve indexing and search performance (Par [0013]).




Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al (U.S. Pub No. 2013/0243001 A1), and in view of Yao et al (U.S. Pub No. 2017/0078185 A1).

As per claim 17, Byun discloses at least one machine-readable medium including instructions for an information centric network (ICN) distributed search with approximate cache and forwarding 
receiving a search interest packet, the search interest packet including search criteria and a signal indicating that it is a search interest packet (Par [0037-0040]request content request packet); 
perform a search for content that meets the search criteria, the search including searching a local content store (par [0040]); and 
the data packet including results of the search (Par [0069] processing the packet based on a result of the determining).
Byun discloses receiving a Content Centric Network packet and search request. Byun silence about information centric network, interest packet including search criteria and transmit a data packet towards an author of the search interest packet.
However, Yao discloses receiving a Content Centric Network packet and search request. Byun silence about information centric network, interest packet including search criteria and transmit a data packet towards an author of the search interest packet (Par [0003, 0047].
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Yao into the teachings of Byun in order to provide an updated value (Par [0019]).





Claims 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al (U.S. Pub No. 2013/0243001 A1), and Yao et al (U.S. Pub No. 2017/0078185 A1), and further in view of Bindal et al (U.S. Pub No. 2016/0224672 A1).

As per claim 18, Byun discloses wherein to search the local content store (par [0039]). 
Byun and Yao do not explicitly discloses wherein searching the local content store includes using an inverted index of the content store to match the search criteria to elements within the content store.
However, Bindal discloses the processing uses an inverted index of the content store to match the search criteria to elements within the content store (par [0005]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Bindal into the teachings of Byun as modified by Yao in order to provide users with the ability to take action (Par [0023]).
As per claim 21, Byun discloses the at least one machine-readable medium of claim 19, wherein a forwarding interest base (FIB) is used to identify likely forward routes to complete the search (Par [0011, 0040]).
Byun and Yao do not explicitly disclose an inverted index. However, Bindal discloses an inverted index (par [0005]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Bindal into the teachings of Byun as modified by Yao in order to provide users with the ability to take action (Par [0023]).


Claims 19-20, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al, Yao et al, and further in view of Crossman (U.S. Pub No. 2018/0197223 A1).

As per claim 19, Byun and Yao do not explicitly disclose the at least one machine-readable medium of claim 17, wherein the search criteria include a minimum number of results, wherein fewer than the minimum number of results are found in the content store, and wherein performing the search for the content includes: creating a subsequent search interest, the subsequent search interest including modification to parameters of the search interest to acquire additional search results to meet the minimum number of results; and forwarding the subsequent search interest. 
However, Crossman discloses wherein the search criteria include a minimum number of results, wherein fewer than the minimum number of results are found in the content store, and wherein performing the search for the content includes: creating a subsequent search interest, the subsequent search interest including modification to parameters of the search interest to acquire additional search results to meet the minimum number of results; and forwarding the subsequent search interest (Par [0010-0011, 0077]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Grossman into the teachings of Byun as modified by Yao in order to improve search result (Par [0008]).As per claim 20, Byun discloses the at least one machine-readable medium of claim 19, wherein, pending interest table (PIT) (par [0039-0040] PIT).
Byun and Yao do not explicitly disclose wherein, to forward the subsequent search interest, the processing circuitry adds an entry in the pending interest table (PIT) to match the subsequent search interest to the search interest.

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Grossman into the teachings of Byun as modified by Yao in order to improve search result (Par [0008]).As per claim 22, Byun discloses the at least one machine-readable medium of claim 21, forwarding interest base (FIB) (Par [0011]).
Byun and Yao do not explicitly disclose wherein the subsequent interest includes a maximum search result that is a fraction of remaining search results to meet the minimum number of results based on the FIB. 
However, Crossman discloses wherein the subsequent interest includes a maximum search result that is a fraction of remaining search results to meet the minimum number of results based on the FIB (Par [0077]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Grossman into the teachings of Byun as modified by Yao in order to improve search result (Par [0008]).As per claim 23, Crossman discloses the at least one machine-readable medium of claim 17, wherein the search criteria include a similarity threshold, content meeting the search criteria when a similarity score between the content and a query in the search interest meets the similarity threshold (Par [0011, 0077]).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al, Yao et al, and further in view of Belakovskiy et al (U.S. Pub No. 2014/0114942 A1).

As per claim 24, Byun and Yao do not explicitly disclose the at least one machine-readable medium of claim 17, wherein the search interest packet includes a stop-list field that indicates content that matches the search criteria but should not be returned.
However, Belakovskiy discloses wherein the search interest packet includes a stop-list field that indicates content that matches the search criteria but should not be returned (par [0013]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Grossman into the teachings of Byun as modified by Yao in order to improve indexing and search performance (Par [0013]).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 7, 2022
/THU N NGUYEN/Examiner, Art Unit 2154